DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                Response to Arguments
Applicant argues…
Mühler et al. (Slurry-Based Additive Manufacturing of Ceramics, 2013, hereinafter Mühler) has a prior at best dated January 1, 2015 and consequently cannot be considered prior at. 
Applicant further argues that none of the other applied references make up for the deficiency of Mühler. 
	
This is not found to be persuasive because…
As presented and attached, the article page from the journal itself clearly shows and illustrates “2013”.  Additionally, in the 12/26/2017 IDS provided by the applicant, the article is listed with a 2013 publication date. Additionally, it should be noted the examiner has provided screen shots from the journal hosting the authors own work, i.e. Wiley and Applied Ceramics Technology that indicate that the authors work was published on May 13th, 2013 in addition that the Google Search Filter with a time Restriction of Dec 31st 2016 & Dec 31st 2013 indicates that the journal article was published on May 13th 2013, (See accompanying screen shots). In addition, when using the DOI presented in the article, in a website used to produce bibliographies, the website default date utilized is the May 13th
This is unpersuasive because as explained above there was not found to be deficiency in Mühler. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	                                                                                                           
A.) Claim(s) 22-23, 25-27, 32-34, 36, & 42 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Gahler et al. (Direct Laser Sintering of Al2O3-SiO2 Dental Ceramic Components by Layer-Wise Slurry Deposition, 2006, hereinafter Gahler), Regarding claim 22, 	
A process for the additive manufacture of a green ceramic body, the process comprising: 
providing a slip formed with particles of a structure-forming ceramic material suspended in a liquid phase, 
wherein the slip does not comprise any organic or inorganic additives which are gelled or crosslinked by thermal or optical methods; 
producing a slip layer; 
directing radiation from a laser light source onto a slip-layer section;
vaporizing liquid phase from the slip layer in the slip-layer section onto which the radiation from the laser light source is or has been oriented,
wherein the vaporization results in an attractive interaction between particles of the structure forming ceramic material in the slip layer and the particles which form the slip layer by agglomeration are not resuspended in the liquid phase;
sinter-free forming a section of the green ceramic body in the slip layer;
optionally repeating the steps of producing, directing, vaporizing and sinter-free forming until the green ceramic body is obtained; and
subsequently separating the green ceramic body from the slip.
Gahler teaches the following:
& b.) (Pg. 3076, Experimental Procedures, ¶1) teaches that the slurries were produced from three kinds of powders and deionized water. (Pg. 3077, Results & Discussion, ¶1) teaches that the optimum powder mixture for deposition, drying, and sintering consists of 68.5 wt. % amorphous silica, 25.5 wt. % alumina, and 6.0 wt. % high-dispersed silica. The water content of the slurry amounts to 34 wt. %. (Pg. 3080, Conclusion & Outlook, ¶1) teaches that the slurry was tested successfully in the LSD process and offers the possibility to produce dental components by laser sintering without the use of binders. Noting, that the use of 
(Pg. 3076, Experimental Procedures, ¶3) teaches that a similar to a blade-coating process, the slurry is deposited via a doctor blade on a preheated ceramic substrate. The doctor blade is controlled by a robot, which facilitates a wide range of the deposition parameters like velocity and layer thickness.
(Pg. 3078, ¶3) teaches that a high temperature is needed for facilitating a rapid sintering of the particles. This can be achieved with high laser irradiances, but an increase in the irradiance is limited by vaporization or decomposition of surface material.
(Pg. 3078, ¶3) teaches that high temperatures can be achieved with high laser irradiances, but an increase in the irradiance is limited by vaporization or decomposition of surface material. Wherein, the surface material is the ceramic article being formed (Al2O3-SiO2). As such it is understood that temperature sufficient to vaporize or decompose the surface ceramic material, it would be sufficient enough to evaporate water. Noting, (Pg. 3076, Experimental Procedures) teaches that the slurries were produced utilizing deionized water.
(Pg. 3078, ¶1) teaches that as a liquid forms by melting the silica, there is rapid initial bonding owing to the capillary forces exerted on the liquid.
(Pg. 3076 ¶3) teaches that layer-wise slurry deposition (LSD) is a fabrication technique in which a part is built layer-wise by using slurries instead of dry powders, as depicted in (Fig. 1). High densities of the green layers are reached 
(Pg. 3076, ¶3) teaches that the present paper describes the layer-wise slurry deposition (LSD) of this material system. Wherein, (Fig. 1) depicts the sequence of events. Noting, that multiple layers are deposited.
Wherein, (Fig. 1) depicts the sequence of events. Noting, that the model is cleaned and removed from any of the deposited layers not exposed to the laser.

Regarding claim 23, 	
Further comprising drying the green ceramic body. 
Gahler teaches the following: 
(Pg. 3078, Slurry Characterization, ¶1) teaches that the optimum powder mixture for deposition, drying, and sintering consists of the following. Wherein a stage of drying is practiced after deposition
Regarding claim 25, 	
Wherein a proportion of organic and/or inorganic auxiliaries in the slip does not exceed 5% by volume.
Gahler teaches the following:
(Pg. 3076, Experimental Procedures) teaches that the slurries were produced from three kinds of powders and deionized water. (Pg. 3077, Results & 
Regarding claim 26, 
Wherein a proportion of organic auxiliaries in the slip does not exceed 3% by volume; and/or 
the slip is an aqueous slip and is substantially free from organic solvents; or 
the liquid phase of the slip comprises an organic solvent that can be vaporized to leave no residue.
Gahler teaches the following: 
Noting, that the amount of organic auxiliaries in the slip is considered a result effective variable as was disclosed above in claim 25. The same rejection rational and case law may be applied here.
(Pg. 3076, Experimental Procedures) teaches that the slurries were produced from three kinds of powders and deionized water. (Pg. 3077, Results & Discussion, ¶1) teaches that the optimum powder mixture for deposition, drying, and sintering consists of 68.5 wt. % amorphous silica, 25.5 wt. % alumina, and 6.0 wt. % high-dispersed silica. The water content of the slurry amounts to 34 wt. %. Noting, that the use of organic solvents is not mentioned.
Noting, that the other two limitation have been meet. As such, this limitation is considered optional.

Regarding claim 27, 
Wherein the resultant slip layer has a thickness in a range from 25 μm to 2 mm.
Gahler teaches the following: 
(Pg. 3077, Results and Discussion ¶3) teaches that layers with a thickness of about 100 μm have been successfully constructed under these basic conditions
Regarding claim 32,
Wherein the step of directing radiation comprises focusing laser radiation onto or into the slip layer and/or 
guiding a directed and/or focused laser beam along an exposure trace that proceeds on or in the slip layer.
Gahler teaches the following: 
& b.) (Pg. 3077, Fig. 1) depicts a scheme of the main processes in the direct laser assisted prototyping via layer-wise slurry deposition. Highlighting, that after deposition of the slurry targeted exposure or trace of the laser leads to fabrication of the green layers. (Pg. 3076, Laser Studies) teaches that the laser system comprises combining a Rofin Sinar (Hamburg, Germany) SC 10 CO2 laser tube (100 W) and a galvano-scanner (type: Hurryscan, Scanlab AG, Burbach, Germany) has been used. Wherein the galvano-scanner allows for control and rastering of the laser.

Regarding claim 33-34,
Wherein the exposure trace is represented, at least in sections, by a continuous and/or interrupted line.
Wherein the exposure trace is represented, at least in sections, as a shape selected from the group consisting of a lattice, a grid, a spiral, an ellipse, a circle, a group of lines and a pattern.
Gahler teaches the following: 
(Fig. 1) depicts a scheme of the main processes in the direct laser-assisted prototyping via layer-wise slurry deposition. Highlighting, that after deposition of the slurry targeted exposure or trace of the laser leads to fabrication of the green layers. Wherein the layers presented can be sections of small single points or continuous line. Noting, (Pg. 3076, ¶1) teaches that the components are modeled with a computer-aided design software, or are created by scanning an original part. As such any design or shape can be implemented.
Regarding claim 36,
 Which comprises moving the directed and/or focused laser radiation on or in the slip layer with a velocity in a range from 1 mm/s to 20 m/s
Gahler teaches the following: 
(Pg. 3077, ¶2) teaches that parameter combinations for stable parts were determined in two iteration steps. Parameters have been varied in a wide range 

Regarding claim 42,
Which comprises forming the green body with a density that reaches at least 55% of a density of a pore-free solid body comprising the structure-forming ceramic material.
Gahler teaches the following:
(Pg. 3078, Microstructures of Laster-Sintered Samples) teaches that after laser sintering, the density of the ceramic samples varied between 86% and 92% of the theoretical density.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 28-29, 37-38 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahler et al. (Direct Laser Sintering of Al2O3–SiO2 Dental Ceramic Components by Layer-Wise Slurry Deposition, hereinafter Gahler), and in further view of Mühler et al. (Slurry-Based Additive Manufacturing of Ceramics, 2013, hereinafter Mühler)
Regarding claim 28, Gahler is silent on the following: 
Which comprises causing the laser light source to emit radiation in a wavelength range from 520 nm to 10 μm. 
It should be noted that Gahler mentions that the laser system comprises combining a Rofin Sinar (Hamburg, Germany) SC 10 CO2 laser tube (100 W) and a galvano-scanner (type: Hurryscan, Scanlab AG, Burbach, Germany) has been used, (Pg. 3076, Laser Studies). However the wavelength was not disclosed. 

(Pg. 23, ¶1) teaches that. A 100 W IPG single mode YAG-fiber laser system (wave length 1.064 pm, Burbach, Germany) and a galvano-scanner (Hurryscan, Scanlab AG, Germany) have been applied for the local sinter of the ceramic layer. Wherein the system provides a focused laser beam with a spot size of 50 μm. 
 	Mühler further suggests that the benefit of utilizing a YAG-fiber laser system as described is it provides a means for generating a wave length 1.064 pm with a focused laser beam with a spot size of 50 μm, (Pg. 23, ¶1). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser sintering of ceramic components by layer-wise slurry deposition, wherein the slurry implemented is binder free of Gahler, by utilizing a YAG-fiber laser system, as taught by Mühler.  Highlighting, implementation of a YAG-fiber laser system allows for generating a wave length 1.064 pm with a focused laser beam with a spot size of 50 pm. 

Regarding claim 29, Gahler is silent on the following: 
Which comprises causing the laser light source to emit radiation at least of a wavelength in a wavelength range from 600 nm to 3 μm and/or 
providing a configuration in which the laser light source inputs a proportion of at least 1 % of the laser power incident on the slip layer directly into the liquid phase
It should be noted that Gahler mentions that the laser system comprises combining a Rofin Sinar (Hamburg, Germany) SC 10 CO2 laser tube (100 W) and a galvano-scanner (type: Hurryscan, Scanlab AG, Burbach, Germany) has been used, (Pg. 3076, Laser Studies). However the wavelength was not disclosed.
Regarding Claim 29, in analogous art as applied above in claim 28, Mühler suggests details regarding the type of laser and wavelength implemented, and in this regard Mühler teaches the following:
(Pg. 23, ¶1) teaches that A 100 W IPG single mode YAG-fiber laser system (wave length 1.064 pm, Burbach, Germany) and a galvano-scanner (Hurryscan, Scanlab AG, Germany) have been applied for the local sinter of the ceramic layer. Wherein the system provides a focused laser beam with a spot size of 50 μm.
Noting, that the first limitation has been meet. Consequently, this limitation is consider optional if the first is meeting. However, (3078, H3) teaches that high temperatures can be achieved with high laser irradiances, but an increase in the irradiance is limited by vaporization or decomposition of surface material. Wherein, the surface material is the ceramic article being formed (Al2O3-SiO2). As such it is understood that temperature sufficient to vaporize or decompose the surface ceramic material, it would be sufficient enough to evaporate water. Noting, (Pg. 3076, Experimental Procedures) teaches that the slurries were 
The same rejection rationale and analysis that was used previously for claim 28, can be applied here and should be referred to for this claim as well.
Regarding claim 37-38, 
Wherein the vaporizing step is effected to bring about sinter-free formation of the green-body section in the slip layer, where the liquid phase cannot achieve resuspension of the particles forming the green-body section. 
Wherein a vaporization is followed by capillary-force-drivers flow of the liquid phase into the particle aggregate and/or into the slip-layer section onto which the radiation from the laser light source is or has been directed 
Gahler teaches the following: 
(Pg. 3078, ¶1) teaches that as a liquid forms by melting the silica, there is rapid initial bonding owing to the capillary forces exerted on the liquid. However, further details about forces and mechanism that underlie the fabrication process are not given.
Regarding Claim 37-38, in analogous art as applied above in claim 28, Mühler suggests details regarding the mechanism and underlying forces, and in this regard Mühler teaches the following: 
(Pg. 21, ¶1) leaches that the desiccation of a deposited layer is associated to two major mechanisms: First, the solvent is drawn by capillary forces into the supporting powder compact formed by the previously deposited and dry layers and second, due to a rapid evaporation of the solvent facilitated by a temperature of the powder compact higher than the boiling point of the solvent system. Noting, that there is no mention of particles re-entering the slurry after laser exposure. As such, it is understood that this does not occur nor is there motivation provided. In addition, the capillary forces provide a means for removing any liquid such that resuspension in the liquid phase would not occur.
 	Mühler further suggests that the benefit of not fully sintering the ceramic during laser fabrication is it provides a means for adding a post thermal processing treatment that can be tailored to provide and control the desired phase composition which in turn impacts desired physical properties of the generated part, (Pg. 19, ¶5 & Pg. 20, ¶1). In addition, Mühler suggests that capillary forces are formed during the exposure to a laser source wherein the capillary forces provides a means for reducing the amount of liquid found after laser exposure, (Pg. 21, ¶1).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser sintering of ceramic components by layer-wise slurry deposition, wherein the slurry implemented is binder free of Gahler, by utilizing a sinter free forming of layers, and the capillary forces mechanism of the ceramic article formed, as taught by Mühler. 
Regarding claim 41, Gahler is silent on the following: 
Wherein a projection area of an exposure trace followed by the laser radiation for the sinter-free formation of a green-body section in the slip layer on the slip layer or in a plane of the slip layer is at most half as large as the area of the cross section of the resultant green-body section on the slip layer or in the plane of the slip layer. 
Regarding Claim 41, in analogous art as applied above in claim 28, Mühler suggests details regarding the projection area of an exposure trace, and in this regard Mühler teaches the following: 
(Fig. 4) depicts an illustration showing a laser beam interacting with a ceramic powder bed. In case the irradiated powder bed absorbs the laser energy, a hot zone is formed near the surface. From this, hot zone energy is transferred into the powder bed via heat conductivity and radiation. (Pg.24, ¶1) teaches that the laser generates a hot spot on the samples surface by the dissipation of radiation energy into heat. From the hot spot, the heat is transferred via heat conduction through the material. Hence, the surface near region of the irradiated area reaches the 
 	Mühler further suggests that the benefit of optimizing the projection area of an exposure trace (optics and laser power) utilized in the laser sintering of ceramic article from a ceramic slurry that was deposited via additive manufacturing is it provides a means for controlling the impact caused by heat dissipation on the subsequent layers and the current layer being fabricated, (Pg. 24, ¶4-Pg. 25, ¶1 & Fig. 4) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser 
C.) Claim(s) 24, 35, & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gahler and in further view of Cesarano III et al. (US-6,027,326, hereinafter Cesarano)Regarding claim 24, Gahler is silent on the following:
Wherein a proportion of the structure-forming ceramic material in the slip is at least 60% by volume.
Regarding claim 24, in analogous art for the fabrication of 3D objects from a ceramic slurry free with little to no organic additives for a layer-by-layer additive manufacturing system, Cesarano gives details regarding the solid loading level utilized, and in this regard Cesarano teaches the following:
(Col. 3, lines 54-60) states that a critical part of this invention is to have the proper percentage of solid particles in the slurry. The solids content affects the viscosity and rheology of the slurry and the final bead dimensions. (Fig. 4) shows 
 	Cesarano further suggests that the benefit of a controlling the solid loading is that impacts the viscosity of the slurry utilized, in addition a high solids content yields a 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser sintering of ceramic components by layer-wise slurry deposition, wherein the slurry implemented is binder free of Gahler, by utilizing a high solids content, as taught by Cesarano. Highlighting, implementation of a high solid loading content allows for the minimization of cracking, warping, and defects due to sintering shrinkage.


Regarding claim 35, Gahler is silent on the following:
Where a dimension of oriented and/or focused laser radiation on a surface of the slip layer at least in one direction lies in a range from 25 μm to 25 mm
Regarding claim 35, in analogous art as applied above in claim 24, Cesarano gives details regarding the size of objects fabricated via an additive manufacturing process utilized, and in this regard Cesarano teaches the following:
(Col. 6, lines 15-19) teaches that (Fig. 7) shows a cross section of a part 70 that demonstrates the precision capability of the invention and the possibilities for fabricating structures that are not currently possible by traditional manufacturing methods. Noting, the key on the bottom right indicates that the parts build are ~3 mm in length at its longest part. Highlighting, that changing the size and/or shape 
  	Cesarano further suggests that the benefit of a using a laser during an additive manufacturing process on deposited slip layer in one direction that lies in a range from 25 pm to 25 mm provides a means for the precision fabrication of structures that are not currently possible by traditional manufacturing methods, (Col. 6, lines 15-19). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser sintering of ceramic components by layer-wise slurry deposition, wherein the slurry implemented is binder free of Gahler, by utilizing a laser during an additive manufacturing process on a deposited slip layer in one direction that lies in a range from 25 μm to 25 mm, as taught by Cesarano. Highlighting, implementation of a laser during an additive manufacturing process on deposited slip layer in one direction that lies in a range from 25 μm to 25 mm allows for the precision fabrication of structures that are not currently possible by traditional manufacturing methods.Regarding claim 40, Gahler is silent on the following:
Where the slip layer includes at least an area of 100 mm2
It should be noted that Gahler does depicted a slip layer in (Fig. 1). However there is no measurement bar indicating the scale at which the print is being done. Highlighting, that the application of the print is for a dental ceramic replacement and (Fig. 13) shows an 
(Fig. 7) shows a cross section of a part 70 that demonstrates the precision capability of the invention and the possibilities for fabricating structures that are not currently possible by traditional manufacturing methods. Noting, the key on the bottom right indicates that the total build area is 5 mm x 12.50 mm or 62.50 mm2, which is slightly smaller than the limitation of the claim. However, changing the ultimate size and/or shape of the printed bed would fall under the case law for change of shape and size. Additionally, citing the case law for change of size In re Rinehart, 531 F.2d 1048, 189 USPQ143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Cesarano discloses the claimed invention except for the size of the print bed utilized. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the print bed utilized, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of print bed utilized to be large than that depicted in order to print larger 
 	Cesarano further suggests that the benefit of scaling the size of print bed utilized to be large than that depicted is it provides a means for printing larger object that required more surface area, as depicted in (Fig. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser sintering of ceramic components by layer-wise slurry deposition, wherein the slurry implemented is binder free of Gahler, by implementing a larger print bed via scaling up the size of print bed utilized, as taught by Cesarano. Highlighting, implementation of a larger print bed via scaling up the size of print bed utilized allows for printing larger object that required more surface area.D.) Claim(s) 28-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahler and in further view of Buller et al. (US-2015/0,367,415, hereinafter Buller) 
Regarding claim 30-31, Gahler is silent on the following:
Which comprises causing the laser light source to emit radiation in a wavelength range from 520 nm to 10 μm.
Which comprises causing the laser light source to emit radiation at least of a wavelength in a wavelength range from 600 nm to 3 μm and/or 
providing a configuration in which the laser light source inputs a proportion of at least 1 % of the laser power incident on the slip layer directly into the liquid phase.
Which comprises providing a laser light source emitting radiation at least of a wavelength in a wavelength range of 1970 nm ± 100 nm
Which comprises providing a laser light source selected from the group consisting of an NdYAG laser, a Thulium fiber laser, and a laser diode.
It should be noted that Gahler mentions that the laser system comprises combining a Rofin Sinar (Hamburg, Germany) SC 10 CO2 laser tube (100 W) and a galvano-scanner (type: Hurryscan, Scanlab AG, Burbach, Germany) has been used, (Pg. 3076, Laser Studies)Regarding claim 30-31, in analogous art for a layer-by-layer fabrication of ceramic 3D articles via a programmable laser, Buller gives details to the type of lasers that one could utilize, and in this regard Buller teaches the following:
([0248]) teaches that an example a laser can provide light energy at a peak wavelength of at least about, 1800 nm, 1900 nm, or 2000 nm. In an example a laser can provide light energy at a peak wavelength of at most about 2000 nm, 1900 nm, 1800 nm. Noting that the laser can provide light energy at a peak wavelength between any of the afore-mentioned peak wavelength values. ([0366]) teaches that the primary energy source can comprise a direct laser diode fiber coupled to a laser. It should be noted that the simple substitution of one known element for another to obtain predictable results allows for the implementation of case law related to KSR. Consequently, citing the case law for KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
It should be noted that this limitation is considered optional if the first is meet. However, (3078, ¶3) of Gahler teaches that high temperatures can be achieved with high laser irradiances, but an increase in the irradiance is limited by vaporization or decomposition of surface material. Wherein, the surface material is the ceramic article being formed (Al2O3-SiO2). As such it is understood that temperature sufficient to vaporize or decompose the surface ceramic material, it would be sufficient enough to evaporate water. As such, it is understood that the power implemented onto the active layer is considered a result effective variable. Consequently, the case law for result effective variables may be implemented if needed. Noting, (Pg. 3076, Experimental Procedures) teaches that the slurries were produced utilizing deionized water.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser sintering of ceramic components by layer-wise slurry deposition, wherein the slurry implemented is binder free of Gahler, by using a direct laser diode fiber coupled to a laser with a wavelength of 1970 nm ± 100 nm, as taught in Buller. Due to the fact that a person of ordinary skill has good reason to pursue the known option within his or her E.) Claim(s) 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahler and in further view of Krause et al. (US-6,827,988, hereinafter Krause)
Regarding claim 39, 
Where the exposure trace is derived from data from a virtual slice method
Gahler teaches the following: 
(Pg. 3076, ¶1) teaches that the components are modeled with a computer-aided design software, or are created by scanning an original part. As such any design or shape can be implemented.
Regarding claim 39, in analogous art for the production method for manufacturing 3D article from ceramic slip that is dried and sintered via a laser energy source, Krause gives details about the computer-aided design software implemented, and in this regard Krause teaches the following:
(Col. 1, lines 49-52) teaches that all rapid prototyping methods directly employ CAD-geometry data to build up partial geometries of finite thickness, which are KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser sintering of ceramic components by layer-wise slurry deposition, wherein the slurry Page 30 implemented is binder free of Gahler, by using CAD-geometry data to build up partial geometries of finite thickness, which are realized with the so-called slice process, as taught in Krause. Due to the fact that a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	As such the combination would amount to nothing more than a use of a known piece of CAD-geometry data and software, with a known slice process, for its intended use, in a recognized environment, to accomplish entirely expected result, as suggested by Krause.F.) Claim(s) 41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahler and in further view of Farkas et al. (Parameters You Must Understand to Master Control of Your Laser/Light-Based Devices, 2013, hereinafter Farkas)
Regarding claim 41, Gahler is silent on the following:
Wherein a projection area of an exposure trace followed by the laser radiation for the sinter-free formation of a green-body section in the slip layer on the slip layer or in a plane of the slip layer is at most half as large as the area of the cross section of the resultant green-body section on the slip layer or in the plane of the slip layer.
Regarding Claim 41, in analogous art for a means for controlling and optimizing your laser device, Farkas suggests details regarding optimizing the spot size of a laser utilized, and its impact on the amount of heat delivered to the surface the laser is impinging, noting that amongst the types of laser mentioned is a CO2 laser and in this regard Farkas teaches the following:
(Pg. 1060 - Pg. 1061, Power and Spot Size, ¶1-2) teaches that by controlling density, devices are able to increase their power output. For example, if the biggest spot size available for a given device is 12 mm and maximum energy output is 50 J/cm2, but the treatment we wish to deliver requires more energy/cm2 , an available option is to decrease the spot size to create a higher power density for treatment. This is a very simple way to explain how power density can be controlled to increase energy delivery for a given target. Highlighting, (Fig. 4) In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Gahler/Farkas discloses the claimed invention except for the optimized laser spot size utilized.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the laser spot size utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the laser spot size utilized for the purpose of  tailoring the amount of power and energy transferred to the area .

 	Farkas further suggests that the benefit of using an optimized laser spot size is it provides a means for tailoring the amount of power and energy transferred to the area impinged by the laser, in addition to adjusting the size / area being impacted by the laser (Pg. 1060 - Pg. 1061, Power and Spot Size, ¶1-2)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for direct laser sintering of ceramic components by layer-wise slurry deposition, wherein the slurry implemented is binder free of Gahler, by utilizing an optimized laser spot size, as taught by Farkas. Highlighting, implementation of an optimized laser spot size allows for tailoring the amount of power and energy transferred to the area impinged by the laser, in addition to adjusting the size / area being impacted by the laser.
	
	                                                                       Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                             

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741